Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-16, 21, 22, and 24-26 are allowable.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zac Kelton on April 30, 2021.
	The application has been amended as follows:
	Amend claim 21 as follows:
	A non-transitory computer-readable medium comprising program code that is executable by a processor of a system for causing the processor to:
	receive a request from a user device of a user via a network, the request being for accessing a dashboard user interface configured to be displayed on the user device; and
	in response to receiving the request:
		determine that the user device has a device identifier among a plurality of device identifiers stored in a first set of memory locations in a database, wherein the plurality of device identifiers are for a plurality of user devices of the user;
		determine a first association between the first set of memory locations and a second set of memory locations in the database;
		based on determining the first association between the first set of memory locations and the second set of memory locations, retrieve application information for a plurality of web-based applications 
		determine a second association between the second set of memory locations and a third set of memory locations in the database;
	based on determining the second association between the second set of memory locations and the third set of memory locations, retrieve customization information for each web-based application among the plurality of web-based applications from the third set of memory locations, the customization information for each web-based application being user customizable and identifying both a respective location on the dashboard user interface to display the web-based application and a position within the web-based application at which to display a respective portion of secure user information that is accessible via the web-based application;
	request the secure user information from a plurality of different systems corresponding to the plurality of web-based applications, the plurality of different systems being separate from and communicatively coupled to the system for providing the secure user information to the system;
	receive the secure user information from the plurality of different systems; and
		in response to receiving the secure user information from the plurality of different systems, generate the dashboard user interface for display on the user device, the dashboard user interface comprising the plurality of web-based applications spatially positioned within the dashboard user interface in locations determined based on the customization information and respective types of secure information associated with the plurality of web-based applications, wherein the secure user information is spatially positioned within the plurality of web-based applications in accordance with the customization information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAN H TRAN/Primary Examiner, Art Unit 2173